        Case 1:21-cv-01633-RBW Document 28-3 Filed 06/23/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA



 UNITED STATES OF AMERICA,
                    Plaintiff,                    Case No. 1:21-cv-01633-RBW
   v.
 AON plc and WILLIS TOWERS WATSON
 plc,
                    Defendants.


                    [PROPOSED] ORDER DENYING DEFENDANTS'
                    MOTION FOR ENTRY OF PROTECTIVE ORDER

        The Court DENIES Defendant’s Motion for Entry of Protective Order (ECF No. 16).

The Court instructs Defendants to meet and confer with Plaintiff concerning a protective order

and case management order. After meeting and conferring, the parties shall file a joint

submission by _______________, 2021, moving for entry of agreed-upon proposed orders or, if

complete agreement cannot be reached, outlining the parties’ positions on the areas of

disagreement.



IT IS SO ORDERED.

This ____ day of _____________________, 2021.



                                     _________________________________________
                                     REGGIE B. WALTON
                                     United States District Judge
